NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


SONJA D. EBRON, and                      )
DEBRA J. SLONE,                          )
                                         )
            Appellants,                  )
                                         )
v.                                       )      Case Nos. 2D18-970
                                         )                2D18-1107
WILMINGTON SAVINGS FUND                  )
SOCIETY, FSB, AS TRUSTEE OF              )       CONSOLIDATED
STANWICH MORTGAGE                        )
LOAN TRUST A, LAKE FOREST                )
HOMEOWNERS ASSOCIATION,                  )
                                         )
            Appellees.                   )
                                         )

Opinion filed November 14, 2018.

Appeal from the Circuit Court for
Hillsborough County; Cheryl K. Thomas,
Judge.

Sonja D. Ebron and Debra J. Slone,
Appellants, pro se.

Thomas Wade Young (withdrew after
briefing) and Joseph B.
Towne of Lender Legal Services, LLC,
Orlando, for Appellees.


PER CURIAM.


            Affirmed.
CASANUEVA, SILBERMAN, and ATKINSON, JJ., Concur.




                                  -2-